133 F. Supp. 11 (1955)
AMERICAN EASTERN CORPORATION, Libelant,
v.
The UNITED STATES of America, Respondent.
United States District Court S. D. New York.
June 10, 1955.
Motion to Amend Libel Denied August 19, 1955.
*12 Radner, Zito, Kominers & Fort, Washington, D. C. and Haight, Gardner, Poor & Havens, New York City, for libelant.
J. Edward Lumbard, Lloyd F. MacMahon, U. S. Attys., New York City, for respondent. Benjamin H. Berman, New York City, of counsel.
WALSH, District Judge.
Libelant here seeks to recover from respondent alleged overpayments made pursuant to its charter of two government-owned vessels. Respondent excepts to the libel as barred by the statute of limitations. The exception is sustained.
The suit being under the Suits in Admiralty Act, 46 U.S.C.A. § 741 et seq., *13 there is no dispute as to the period of the statute. It is two years. 46 U.S.C.A. § 745. The question is when the cause of action arose, when the libelant could first have maintained an action and been granted complete relief.
The controversy concerns "additional charter hire", an amount over and above basic charter hire, based upon profits earned under the charter. The libel alleges that this charter provision is in conflict with the statute which authorized the charter (Par. 6); and that respondent withheld overpayments by libelant in violation of both the statute and the charter (Pars. 7-10).
The immediate claim of libelant is that "cumulative net voyage profit", upon which the additional charter hire is computed, permits the carrying back of subsequent losses over the full period of the charter to offset earlier profits. Respondent contends that the language of the charter requires that the "cumulative net voyage profit" be computed for each calendar year, rather than averaged over the life of the charter.[1]
We are not concerned with the correctness of the rival contentions but whether the claim is time-barred. On this question we are handicapped by the vagueness of the libel which, in disregard of the jurisdictional need for allegations showing the timeliness of actions under the Suits in Admiralty Act,[2] evades an answer to almost all precise inquiries. Exactly, when or how the alleged claim came into being is not expressed in words but, apparently, by a cryptic exhibit attached thereto, entitled "Final Accounting under Shipsalesdemise, 303 Contract MCc-42706". The readily understandable portion of the libel deals only with generalities: that the charter was executed "notwithstanding" the "mandatory" provisions of the statute; that respondent "refused" to permit the continuation of profits and losses over the period of the charter;  it leaves to be gleaned from the exhibit, if at all, whether there were profits, when they were accounted for, in what respect improperly, what was paid, whether there were overpayments, and when libelant thinks it should have gotten something back.
Interpreting the exhibit as best I can, aided by Maritime Commission regulations and correspondence submitted at argument, the facts seem to be as follows:
1946              Congress authorized
                  the charter of government
                  owned vessels under
                  the Merchant Ship
                  Sales Act of 1946 (60
                  Stat. 41, c. 82, § 5, 50
                  U.S.C.A.App. § 1738).
                  This act incorporated
                  by reference the provisions
                  of the Merchant
                  Marine Act of 1936
                  which provide for additional
                  charter hire if
                  charterer makes a profit
                  in excess of ten percent
                  on capital involved.
                  (49 Stat. 2010,
                  c. 858, title VII, § 709,
                  46 U.S.C.A. § 1199).
March 4, 1947     The charter in question
                  was executed between
                  libelant and respondent.
                  Clause 13 provided
                  for additional
                  charter hire. The
                  charter covered two
                  vessels.
April 10, 1947    Libelant operated the
-June 16, 1948    vessels. It paid respondent
                  monthly
                  amounts based on tentative
                  estimate of additional
                  charter hire, in
                  accordance with procedure
                  provided by Maritime
                  Commission regulations.
*14
April 1, 1947     Libelant earned profit
-Oct. 31, 1947    subject to additional
                  charter hire. This
                  profit was accounted
                  for as of the calendar
                  year 1947. As a result
                  libelant was subject to
                  the additional charter
                  hire in question, for
                  that accounting period.
Oct. 1, 1947      Libelant incurred a
-June 30, 1948    heavy loss which was
                  accounted for separately.[3]
                  It is this loss
                  which libelant seeks to
                  offset against the 1947
                  profit.
June 16, 1948     Last vessel returned to
                  respondent.
Feb. 21, 1950     Maritime Commission
                  promulgated regulations
                  for final accounting,
                  which expressly
                  assert that profits may
                  not be offset by losses
                  incurred in subsequent
                  accounting periods.
Sept. 14, 1951    Libelant submitted its
                  final accounting demanding
                  return of
                  overpayments in the
                  amount of $10,187.12
                  but not making any
                  claim upon the basis of
                  carrying back subsequent
                  losses, the only
                  claim advanced in this
                  action.
Nov. 29, 1951     Respondent allowed the
                  claim of libelant to the
                  extent of $8,436.40.
Mar. 19, 1952     Respondent's Comptroller
                  approved refund
                  in this amount subject
                  to reservations for
                  (a) Applicable items
                  recorded subsequent to
                  June 30, 1951.
                  (b) The net overage or
                  shortage of expendable
                  equipment.
                  (c) Any errors or
                  omissions later developed.
Apr. 25, 1952     Respondent repaid to
                  libelant $8,436.40, thus
                  allowed.
Nov. 18, 1952     Libelant made a further
                  claim under (b)
                  "expendable equipment",
                  demanding additional
                  refund of
                  $603.60.
Feb. 18, 1953     Additional refund of
                  $603.60 approved.
Mar. 12. 1953     Respondent paid libelant
                  $603.60.
Feb. 12, 1955     Further claim for overpayment
                  was submitted,
                  for the first time
                  claiming an overpayment
                  on the basis alleged
                  in this action.
Feb. 16, 1955     Present libel filed.
To the extent that libelant claims under the charter, its claim had arisen by June 16, 1948, when it returned the last of its ships to respondent. At that point all facts upon which its claim is based had occurred. Profits had been earned; losses incurred; preliminary payments had been paid. Thereafter it was merely a matter of computation to determine the amount of excess preliminary payments to which libelant was entitled. Delay in computation on the hope that respondent will compute upon the basis libelant believes correct does not toll the statute. Cf. Corporation of *15 Royal Exch. Assur. v. United States, 2 Cir., 75 F.2d 478, 480; United States v. Sligh, 9 Cir., 24 F.2d 636, 638, reversed on other grounds 1928, 277 U.S. 582, 48 S. Ct. 600, 72 L. Ed. 998.
There was no open account between the parties as contended by libelant, wherein the claim arises with the last entry because previous entries are regarded as offsets to each other. Here there was no two-way trade but merely a one-way account for charter-hire with periodic payments. See Spring v. Gray, 1832, 6 Pet. 151, 164, 31 U.S. 151, 164, 8 L. Ed. 352. The complexity of the computation of these payments did not alter the nature of the account.
No provision of the statute or charter required libelant to await the promulgation of regulations for final accounting before commencing its action. If it had in fact overpaid and was entitled to return payments under the charter no regulation of the Commission could bar the right and none was necessary to round it out.[4] Neither was it necessary for libelant to await the outcome of claims presented through administrative channels. Cohen, Goldman & Co. v. United States, 1933, 77 Ct. Cl. 713, 730, certiorari denied 1933, 290 U.S. 681, 54 S. Ct. 119, 78 L. Ed. 587; Moriarty, Inc., v. United States, 1942, 97 Ct. Cl. 338, 339; Withers v. United States, 1930, 69 Ct. Cl. 584, 587.
To the extent libelant claims for money had and received, its claim was mature when respondent, through the Maritime Commission's regulations for final accounting, unequivocally asserted its intent to withhold the money now claimed by libelant. These regulations were promulgated on February 21, 1950. The outline of procedure incorporated therein expressly stated that profits could not be offset by losses incurred in subsequent accounting periods. The language is as follows:
"In providing for the calculation of additional charter hire based on the cumulative net voyage profit of the Charterer, Clause 13 of Part II of Shipsalesdemise 303 provides also that such cumulative net profit so accounted for shall not be included in the calculation of cumulative net profit in any subsequent year or period. Pursuant to these provisions of the bareboat charter agreements, only deficiencies in net voyage profits may be carried forward, and then only under the following conditions:" (Emphasis in original) 46 C.F.R. § 299.37-4(C) (2).
More than two years have run since the promulgation of this regulation.[5]
*16 Libelant asserts that respondent's position was not unequivocal because of certain reservations in other provisions of the procedure for final accounting reserving the Commission's right to deviate from its formula for the calculation and allocation of capital and income where necessary to avoid an inequity. This does not establish that the regulations were in any sense tentative. This reservation was inherent in the complexity of the subject matter, the inability to prescribe a formula which would do justice in every case. It was not the deferment of the interpretation of the charter. Further, the matter affected by such reservations did not concern the basis for the present claim and, in any event, the reservations were of such a general nature that they could not diffuse the effect of the precisely expressed proscription against offsetting profits by subsequent losses.
Libelant might also contend that it was unable to determine whether its present claim was more than academic because of reservations in the provisions of charter clause 22 for the computations of "net voyage profit", "gross income", "fair and reasonable overhead" and "capital necessarily employed" which were, in turn, necessary to the determination of additional charter hire. In theory it might have believed that the 1947 profit, which it is trying to offset, could be otherwise wiped out by final recomputation of these factors and thus make its present claim unnecessary. Such a possibility, which would be no more than a hope, of course could not toll the statute. Even this bare hope would have been dispelled when libelant did file its final accounting on September 14, 1951, showing the existence of a substantial profit for this period.
The labyrinthine aspects of the charter and regulations which libelant has seen fit to exaggerate are really only superficial. They are to be expected in any administrative attempt to deal with a complex subject matter on a mass scale. Care must be taken not to permit their seeming complexity to confuse the elementary simplicity of the dealings between the parties.
The exceptive allegations are sustained.

On Motion to Amend Libel.
After exceptive allegations to the original libel had been sustained and the claim herein held time-barred, libelant has moved to amend its libel. The prior determination was not limited to the form of the original libel. At the invitation of both parties, the court also considered the correspondence and maritime administration regulations which were handed up at argument.
The proposed amended libel does not overcome the defects as to which the exceptive allegations were sustained. Although the allegations in the proposed new Articles Sixth and Seventh regarding the addendum to the original charter explain the basis of libelant's claim more clearly than libelant's counsel was able to do at the original argument, and remove uncertainties as to underlying facts pointed out in the court's original opinion, they would not bring the claim within the two-year period of the statute. The addendum there alleged was executed, and all facts relating to the claim based upon it occurred, more than two years before the commencement of the action. Whatever rights libelant had accrued either before the return of the ships or the promulgation of the Commission's first regulations for accounting.
The conclusory allegation contained in Article Eighth that the determination of all controversies was reserved until the completion of final audit of all items by the Commission, is a conclusion of law *17 and a conclusion contrary to that reached by the court upon the underlying correspondence. Libelant cannot overcome the force of the court's earlier determination that the claims arose prior to the two year statutory period by merely adding to the libel an allegation of the legal conclusion that they did not.
Under these circumstances, the motion to amend the libel is denied.
NOTES
[1]  There is also a need for separate accounting as to foreign trade and domestic trade. 50 U.S.C.A.Appendix, § 1738(d).
[2]  Corporation of Royal Exch. Assur. v. United States, 2 Cir., 1935, 75 F.2d 478.
[3]  Neither the libel nor counsel suggest how the periods for accounting were fixed or why the loss for the last three months of 1947 did not offset the profit earned earlier in the year. Apparently this resulted from the statutorily required segregation between foreign trade and domestic trade, 50 U.S.C.A.App. § 1738(d). Yet counsel for both parties argued that the segregation resulted from the requirement for periodic accounting.
[4]  Cases such as Board of Commissioners of Oklahoma County v. Board of Finance, 10 Cir., 1938, 100 F.2d 766, 769 and Denver-Greeley Irr. Dist. v. McNeil, 10 Cir., 1936, 80 F.2d 929, 931, containing statements that the period of limitations will not run during the period when an obligation is uncollectible because of defendant's failure to establish a fund for their payment, are distinguishable because under the terms of the obligations, as construed by the court, there was no right to recover until the fund was collected. (The possibility of mandamus at an earlier date was not discussed.) Even if they were applicable by analogy on the theory that respondent could not take advantage of its delay in promulgating regulations for final accounting, the statute of limitations would commence to run with the promulgation of those regulations on Feb. 21, 1950. Similarly, Bellingham Securities Syndicate v. Bellingham Coal Mines, 13 Wash. 2d 370, 125 P.2d 668, 678, which relates to contingencies to be resolved before the amount of the claim can be known, is distinguishable. Here there was no contingency which could occur after the return of the vessels which would affect the right to recover or the amount of the recovery. Again, however, even if the promulgation of the regulation for final accounting be considered such a contingency, the statute began to run from the date of promulgation, Feb. 21, 1950.
[5]  To round out the consistency of respondent's position, even the regulations for preliminary determination of additional charter hire also expressly forbade the carrying back of subsequent losses in the computation of the estimates upon which monthly payments were made during the life of the charter. Although, because of the tentative nature of the preliminary estimates it is not claimed that they brought libellant's cause of action to maturity, nevertheless they do show that libelant had no reason to be taken by surprise and that the position of respondent in interposing the bar of the statute of limitations is in no sense unconscionable.